I concur in the result reached in the foregoing opinion. I think, however, that it is not necessary to pass upon the proposition covered by the fourth paragraph of the syllabus. As to that, I express no opinion. A meticulous examination of the record convinces me that the evidence does not establish fraud in the procurement of the deeds the plaintiff seeks to set aside by that *Page 572 
degree of proof required in such cases. On this account the plaintiff has not made a case.
SATHRE, J., I concur in the views expressed by Judge NUESSLE.